Case 3:18-cv-00592-RDM-MCC Document 39 Filed 09/21/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,

Plaintiff ;
Vv. : 3:18-CV-592

: (JUDGE MARIANI)

SGT. BIENKOSKI, et al., ;
Defendants

ae ORDER
AND NOW, THIS ~~ DAY OF SEPTEMBER, 2020, upon de novo review of

Magistrate Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 36), Plaintiff's

Objections thereto (Doc. 38), and all other relevant documents, IT IS HEREBY

ORDERED THAT:

1. The R&R (Doc. 36) is ADOPTED for the reasons stated therein.

2. Plaintiffs Objections (Doc. 38) are OVERRULED. Plaintiffs first Objection
addresses “Defendant # 5” (Doc. 38, at 1) and argues that the “claim should not be
dismissed against this defendant and complaint should be served on this
defendant also.” (Doc. 38, at 1). Plaintiffs second Amended Complaint names
“Defendant # 5” as Richard Devers. (Doc. 35, at 1). Because the R&R

recommends that the complaint be served upon Devers, Plaintiff's first Objection is

without any basis. Plaintiffs Objections as to Judge Carlson’s recommendation
Case 3:18-cv-00592-RDM-MCC Document 39 Filed 09/21/20 Page 2 of 3

with respect to Defendants Zakaraukas, Goyne, and Whitet are also without merit
where Plaintiffs second Amended Complaint fails to allege any facts to support a
claim that these individuals had personal involvement in the alleged wrongdoing,
including that they directed the actions of their subordinates or actually knew of the
actions and acquiesced in those actions. Rather, Plaintiff only alleges that these
defendant “as Supervisors in SCI Dallas placed plaintiff on Ac Statis [sic] in RHU
by way of policies that inpinged [sic] and infringed on constitutional rights of
plaintiff.” (Doc. 35, at 7) (emphasis added). Plaintiff does not identify the policies
that purportedly infringed on his constitutional rights, nor does he allege any
personal knowledge, involvement, or acquiescence on the part of Zakaraukas,
Goyne, or White. Plaintiffs final Objection, which asserts that SCI Dallas is a
proper Defendant in this matter, also fails for the reason summarized by Judge
Carlson: Plaintiff's “federal civil rights claims for damages against the State
Correctional Institution Dallas are barred both by the Eleventh Amendment to the
United States Constitution and by cases construing the deferral civil rights statute,
42 U.S.C. § 1983.” (Doc. 36, at 14).

3. Defendants Josefowicz, Zakaraukas, Goyne, White, and SCI Dallas are

DISMISSED.

 

' Plaintiff does not object to the dismissal of “Defendant # Four’, Bart Josefowicz. (See generally,
Doc. 38; Doc. 35).
Case 3:18-cv-00592-RDM-MCC Document 39 Filed 09/21/20 Page 3 of 3

4, The Clerk of Court is directed to SERVE Plaintiffs second Amended Complaint
(Doc. 35) on Defendants Bienkoski, Ada, Chuba, and Devers.

5. The case is REMANDED to Magistrate Judge Carlson for further proceedings

Qony
Va
4 UA MAMA

Robert D. Mariani
United States District Judge

consistent with this Order.
